Title: To Benjamin Franklin from Marie-Julie Rutledge d’Herbigny, 26 March 1783
From: Rutledge d’Herbigny, Marie-Julie
To: Franklin, Benjamin


Son excellencea paris ce 26 mars 1783.
Mon grand pere jacques Rutledge quitta l’irlande vue son attachement pour la maison de Stuart, mon pere Sir Walter Rutledge fut victime du meme Zele il arma à ses frais l’élizabet qui escorta le prince et la fortune de ma mere fut inglobé par une Suite de ce desastre.
Les droits d’un frere d’un premier lit acheverent notre ruine il m’estoit resté pour toute resource une Somme de dix mil livres que jai placé Sur mr le prince de guémené. Vous en connoissez les Suites.
Depuis le temp que nous Sommes en france la plus grande partie de ma famille a été attaché au Service il me reste un frere paralitéque a ma charge ainsi q’une mere dans la Situation que je viens de rendre et un autre frere chanoine de Reims dont le peu de revenu ne peut suffire a nos charges.
Je Suis femme d’un militaire qui Sert avec Zele et j’ai un enfant.
Mr. lecomte de maurepas qui connoissoit ma Situation et les particularitez cydessus estoit a la veille de sy interesser fortement alors que j’ai eu le malheur de le perdre.

Je Sollicite dans le moment les bontez de monsieur le comte de vergennes pour obtenir des graces du Roÿ soit Sur le tresor Royal Soit sur le fonds des ecossois en un mot une pension qui me rende lexistence et qui me mette a meme de Soutenir ma famille.
Lhonneur que j’ai dappartenir a un des membres de votre congrez, et d’estre peuetre la Seul en france dans ce cas me fait esperer dobtenir votre confiance et votre appuy a ce titre ainsi quaupres de Mr. le comte de vergennes.
Je joins icy le memoire que ce ministre a deja bien voulu acceuillir et que je vous prie de lui representer appostillié par vous. Si vous daignez m’accorder votre appuy j’ose tout esperer.
Je Suis avec Respect de votre excellence votre tres humble et tres obeissante Servante
Rutledge DHERBIGNYchez monsieur bart chef descadreancien gouverneur de St. dominguerue St. anne
 
Notation: Rutledge D’Herbigny Paris 26. Mars 1783.
